          Case 2:19-cv-05155-DJH Document 6 Filed 09/13/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Duane Bryan Heward, et al.,                       No. CV-19-05155-PHX-DJH
10                 Plaintiffs,                         ORDER
11   v.
12   Ahmed Thahab,
13                 Defendant.
14
15           This matter having recently come before the Court,
16           IT IS ORDERED that a motion pursuant to Federal Rule of Civil Procedure 12(b)

17   is discouraged if the defect can be cured by filing an amended pleading. Therefore, the
18   parties must meet and confer prior to the filing of a motion to dismiss to determine

19   whether it can be avoided. Consequently, motions to dismiss must be accompanied by a

20   notice of certification of conferral indicating that the parties have conferred to determine
21   whether an amendment could cure a deficient pleading and have been unable to agree that
22   the pleading is curable by a permissible amendment. In addition, parties shall endeavor

23   not to oppose motions to amend that are filed prior to the Rule 16 Scheduling Conference

24   or within the time set forth in the Rule 16 Scheduling Order. Motions to dismiss that do

25   not contain the required certification are subject to be stricken on the Court’s motion.

26   …
27   …
28   …
       Case 2:19-cv-05155-DJH Document 6 Filed 09/13/19 Page 2 of 2



 1         IT IS FURTHER ORDERED that Plaintiff(s) shall serve a copy of this order
 2   upon Defendant(s) and file notice of service.
 3         Dated this 13th day of September, 2019.
 4
 5
 6                                                   Honorable Diane J. Humetewa
 7                                                   United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
